          Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MINOR CHILD, WBH, by and through
Ryan Harrington and Ashley Harrington, his
Parents and Next Friends,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                       5:20-cv-00042-TES

BOARD OF TRUSTEES OF THE
GEORGIA MILITARY COLLEGE,

        Defendant.


                       ORDER DENYING DEFENDANT’S
                 MOTION TO ENFORCE SETTLEMENT AGREEMENT



        Plaintiff, a minor child, filed this lawsuit alleging that Defendant, the Board of

 Trustees of the Georgia Military College, discriminated against him and failed to

 accommodate his disability in violation of Title II of the Americans with Disabilities Act

 and Section 504 of the Rehabilitation Act of 1973. [Doc. 1 at ¶¶ 108–42]. Plaintiff also

 claimed that Defendant violated his state and federal constitutional rights when it failed

 to provide him with due process prior to forcing his parents to withdraw him from

 school. [Id. at ¶¶ 143–61]. In hopes to right these alleged wrongs, Plaintiff moved the

 Court for injunctive relief on the basis that “he would suffer irreparable harm if he were

 not permitted to complete his secondary education at Defendant’s public school.” [Doc.
         Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 2 of 7



20 at p. 2]; see also [Doc. 8]. The very next week, the Court commenced a hearing. [Doc.

11].

       Within moments of starting the second day of the hearing on Plaintiff’s Motion for

Preliminary Injunction [Doc. 8], counsel for Plaintiff informed the Court that Defendant

made an offer during the Court’s recess in hopes of settling this case. [Doc. 25, Hearing T.,

p. 3:12–20]. Plaintiff’s counsel stated that the offer was “respectfully declined,” but

further advised that a counteroffer was presented for Defendant’s consideration. [Id.].

Because Defendant had not yet responded to Plaintiff’s counteroffer, the parties asked the

Court for additional time to continue negotiations. [Id.].

       For more than seven hours, the parties negotiated. [Doc. 15 at p. 2]. Later that same

evening, Plaintiff’s counsel informed the Court that the parties had come to an

“agreement in principle.” [Id.]. The agreement allowed Plaintiff “to continue his

education through online learning.” [Doc. 25, Hearing T., p. 5:18–19]. Once Plaintiff

completed his online learning, Defendant agreed to reflect the completion on his

transcript, and then “[u]pon completion of requirements for a . . . diploma, [Plaintiff

would] be permitted to participate in certain senior events, including prom and

graduation.” [Id. at p. 5:18–23]. The parties “worked out some of the details regarding

[Plaintiff’s] participation” at these and other school-affiliated events. [Id. at p. 5:23–24].

One such event, was the Battalion Ball, and these “participation details,” the Court

assumes, concern the status by which Plaintiff would attend this event. Under the terms



                                               2
          Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 3 of 7



of the parties’ negotiations, Plaintiff would be permitted to attend the Battalion Ball “as a

guest of a cadet,” after following the “proper channels . . . for submission and approval.”

[Doc. 21-3 at p. 1]. As promised, Plaintiff attended the Battalion Ball, and to the extent

Plaintiff now takes issue with his attendance “as a guest,” he has no reason to do so.

Telephone Conference at 3:24.54–3:25.02; 3:25.11–3:25.33, Minor Child v. Bd. of Trs. of the

Ga. Military Coll., No. 5:20-cv-00042-TES, May 19, 2020. Defendant fully adhered to the

negotiated terms and permitted Plaintiff’s attendance “as a guest” (as opposed

attendance as a regular student). This was their agreement. Id. at 3:25.34–3:25.37; see also

[Doc. 21-3 at p. 1 (“may attend as a guest”)].

        In addition to the purported agreements made regarding Plaintiff’s transcript 1 and

school events, the parties agreed that Defendants would make “good faith efforts to

include [Plaintiff] in the yearbook[,]” and that both parties would “work on a joint

statement . . . explain[ing] the events at issue in this litigation.” [Doc. 25, Hearing T., pp.

5:24—6:2]. Lastly, there was a monetary payment in the amount of $16,001.00, that would

“serve[ ] as somewhat of a reimbursement” to Plaintiff and his parents “for the costs . . .

paid to reach this point.” [Id. at p. 6:4–7].

        After hearing the detailed terms, the Court instructed the parties that unless a

problem arose with the settlement resolution, Defendant would not need to file an




1Or “transcripts”—Plaintiff contends that Defendant did not disclose all relevant transcripts during
settlement negotiations.


                                                    3
            Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 4 of 7



Answer to Plaintiff’s Complaint [Doc. 1]. [Doc. 15 at p. 2]; [Doc. 25, Hearing T., pp. 6:15—

7:8]. In light of the settlement details communicated to the Court, it terminated Plaintiff’s

Motion for Preliminary Injunction as moot and instructed the parties to provide the final

settlement agreement to the Court by March 2, 2020. [Doc. 15 at p. 2]; [Doc. 25, Hearing

T., pp. 6:14–15, 8:13–14]; [Doc. 14].

       After two extensions of this deadline, Plaintiff filed a Motion to Enforce [Doc. 20]

because the parties “remained unable to arrive at a written agreement.” [Doc. 17]; [Doc.

19]; [Doc. 20 at p. 2]. Contemporaneously with its Response [Doc. 21] to Plaintiff’s Motion

to Enforce, Defendant filed its own enforcement motion. See [Doc. 22]. With dueling

Motions to Enforce from the parties, the Court scheduled a telephone conference for May

19, 2020.

       During the telephone conference, the Court inquired how Plaintiff could have a

pending Motion to Enforce as well as a renewed Motion for Preliminary Injunction [Doc.

29]. Telephone Conference at 3:05.09–3:05.22, Minor Child v. Bd. of Trs. of the Ga. Military

Coll., No. 5:20-cv-00042-TES, May 19, 2020. In response to the Court’s inquiry, Plaintiff’s

counsel stated that “as the briefing . . . continued on the dueling motions to enforce, . . . it

became clear . . . that . . . there is a dispute . . . not merely about wrapping up the

settlement agreement but . . . whether or not the parties agreed to material terms . . . in

the first place.” Id. at 3:05.22–3:05.53. Essentially, because Plaintiff now takes the position

that the parties never made an enforceable settlement agreement, he explained that he



                                               4
         Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 5 of 7



filed the renewed request for injunctive relief and would “appreciate the opportunity to .

. . proceed with the . . . injunction motion.” Id. at 3:06.14–3:06.37. Based on this

clarification, the Court asked whether Plaintiff would like to withdraw his Motion to

Enforce, to which Plaintiff’s counsel replied, “I think at this point, that would be

appropriate Your Honor.” Id. at 3:06.38–3:06.47. Accordingly, the Court granted Plaintiff’s

oral motion to withdraw his Motion to Enforce Settlement Agreement. Id. at 3:06.48–

3:06.50; [Doc. 31].

       Now, all that remains for resolution, at this time, is Defendant’s Motion to Enforce

Settlement [Doc. 22]. Obviously, Defendant contends that there is an enforceable

settlement agreement, but Plaintiff, now taking the contrary position—that there is

nothing yet to enforce in “an agreement in principle”—points out that there were several

issues that the parties had not had the opportunity to “fully flush out.” Telephone

Conference at 3:08.00–3:08.14, Minor Child v. Bd. of Trs. of the Ga. Military Coll., No. 5:20-cv-

00042-TES, May 19, 2020. Namely, the written agreement itself that was, according to

Plaintiff, “a critical term to the agreement in principle, [and] one that the parties were not

able to ultimately . . . decide on.” Id. at 3:08.17–3:08.34. Generally speaking, Plaintiff

contends that because the parties have failed to execute a written settlement agreement,

one of the major terms of their agreement in principle isn’t met, and their “agreement to

agree” on several other terms is unenforceable. [Doc. 24 at p. 2 (citing Kreimer v. Kreimer,

552 S.E.2d 826, 829 (Ga. 2001))].



                                               5
         Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 6 of 7



       In support of its Motion, Defendant astutely notes to the Court that “[i]deally, the

writing requirement will be met by a formal agreement signed by the parties[,]” but there

are times when terms memorialized by counsel’s handwritten notes, “will suffice” under

Georgia law to create a binding settlement agreement. [Doc. 22-1 at p. 2 (citing Scott v.

Carter, 521 S.E.2d 835, 837 (Ga. Ct. App. 1999))]; see also [Doc. 21-3 (demonstrating

counsel’s handwritten “Terms”)]. Here, we certainly have those handwritten notes.

However, there are simply too many essential terms left undiscussed.

       In arguing against enforcement, Plaintiff states that because there hasn’t been “full

disclosure . . . as to what transcripts existed” there “can’t possibly be a meeting of the

minds” to enforce settlement. Telephone Conference at 3:12.18–3:13.2, Minor Child v. Bd. of

Trs. of the Ga. Military Coll., No. 5:20-cv-00042-TES, May 19, 2020. Since the parties were

not able to jointly execute a formal, written agreement (which, by Plaintiff’s stance, is a

key term of their settlement) to resolve any transcript-related issues, it appears that the

parties did not agree to all of the essential terms.

       While at least one term of the purported settlement agreement has been fully

satisfied (Plaintiff’s attendance at the Battalion Ball), many of the remaining essential

terms do not—contrary to the parties’ statements made to the Court on February 19,

2020—appear to be finalized. In sum, as it stands now, there is too much “materiality” left

unresolved and too much uncertainty surrounding those material details in order for the

Court to conclude that, as a matter of law, it can determine the parties’ “agreement in



                                              6
         Case 5:20-cv-00042-TES Document 33 Filed 06/01/20 Page 7 of 7



principle.” If the Court is going to enforce a settlement, it must be able to clearly

articulate the complete terms if that settlement, and, on this record, the Court cannot do

so. Accordingly, the Court DENIES Defendant’s Motion to Enforce Settlement. [Doc. 22].

       Previously, the Court advised the parties that Defendant would have 20 days to

file its Answer to Plaintiff’s Complaint if it denied Defendant’s Motion to Enforce. [Doc.

25, Hearing T., pp. 6:15—7:8]. However, because time is clearly of the essence in this case,

Defendant will have 14 DAYS from the date of this Order to file an Answer or otherwise

respond to Plaintiff’s Complaint and renewed Motion for Preliminary Injunction.

       SO ORDERED, this 1st day of June, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              7
